Citation Nr: 1750719	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  11-05 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than April 15, 2009 for the grant of a 50 percent disability rating for migraine headaches. 

2.  Entitlement to an initial disability rating in excess of 10 percent for hemorrhoids.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1979 to September 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board remanded the Veteran's claims in July 2014 and March 2016.

In addition, a May 2017 rating decision granted entitlement to service connection for a right eye scar and assigned a 0 percent disability rating.  A June 2017 VA Form 21-0958 (Notice of Disagreement [NOD]) was filed in response to this rating decision.  A June 2017 letter to the Veteran from the Agency of Original Jurisdiction (AOJ) recognized receipt of this NOD.  In addition, the electronic Veterans Appeals Control and Locator System (VACOLS) noted receipt of the NOD.  As the AOJ has acknowledged receipt of the NOD and VACOLS indicates that the NOD has been recognized, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  Manlincon is therefore not applicable in this case as to this rating decision/NOD.

The issue of entitlement to an initial disability rating in excess of 10 percent for hemorrhoids is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Without considering the ameliorative effects of medication and resolving reasonable doubt in the Veteran's favor, the Board finds that throughout the appeal period prior to April 15, 2009 (from September 10, 1998) the Veteran experienced multiple completely prostrating and prolonged headache attacks per month that were productive of severe economic inadaptability.

CONCLUSION OF LAW

Prior to April 15, 2009, and from September 10, 1998, the criteria for a 50 percent disability rating, but no higher, for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.124a, Diagnostic Code 8100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

By way of background, a November 2005 rating decision granted entitlement to service connection for migraine headaches and assigned a 10 percent disability rating, effective September 10, 1998.  The rating decision stated that "[w]e have granted a 10 percent evaluation for your requirement of medications for this condition effective September 10, 1998, date of the VAMC Decatur treatment report showing that they first began treating you for this condition."  A Notice of Disagreement (NOD) was filed as to the assigned disability rating.  A January 2011 rating decision increased the assigned disability rating to 50 percent, effective April 15, 2009.  The rating decision stated that "[a]n evaluation of 50 percent is assigned from April 15, 2009, the date we received evidence to support a higher evaluation" and the evidence section listed evidence from the U.S. Department of Labor and the United States Postal Service as being received on this date (this evidence will be discussed below and while referenced as being received on April 15, 2009, the documents were dated earlier).  A July 2014 Board remand found that a NOD had been submitted as to the January 2011 rating decision and remanded the issue of entitlement to an effective date earlier than April 15, 2009 for the grant of a 50 percent disability rating for migraine headaches for the issuance of a Statement of the Case (SOC).  The Board again remanded for this action in March 2016 and a January 2017 SOC was issued, which the Veteran filed a substantive appeal to in March 2017.

The Veteran's migraine headaches have been rated under Diagnostic Code 8100 (Migraine) throughout the appeal period.  See 38 C.F.R. § 4.124a (2017).  The 50 percent disability rating currently in effect from April 15, 2009 is the maximum schedular rating available under this Diagnostic Code.  The Veteran has not disagreed with the assigned 50 percent disability rating from April 15, 2009, but rather has disagreed with the date such was assigned and asserted that the effective date for a 50 percent disability rating should be earlier than April 15, 2009.  The issue on appeal, essentially, is therefore whether a disability rating in excess of 10 percent is warranted prior to April 15, 2009 (dating back to the date that service connection was granted, September 10, 1998).

The Board notes that subsequent to the January 2017 SOC additional documents were associated with the Veteran's claims file, to include VA treatment records obtained by VA without a waiver of review by the AOJ, as well as documents submitted by the Veteran.  While the Veteran filed his substantive appeal in March 2017 and evidence submitted by the Veteran is therefore subject to initial review by the Board, waiver of consideration of documents obtained by VA by is not assumed.  See 38 U.S.C.A. § 7105(e)(1) (West 2014).  In any event, the additional VA treatment records obtained by VA were dated in 2017 and as such the additional documents do not relate to or have a bearing on this claim (which as noted above addresses the period prior to April 15, 2009) and are therefore not pertinent and the Board can accordingly proceed with a decision on this claim.  See 38 C.F.R. §§ 19.31, 20.1304(c) (2017). 

Under Diagnostic Code 8100, a 30 percent disability rating is warranted with characteristic prostrating attacks occurring on an average once a month over last several months.  A 50 percent disability rating (the highest schedular rating available) is warranted with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

Upon review of the evidence of record, and resolving reasonable doubt in the Veteran's favor, the evidence indicated that throughout the appeal period prior to April 15, 2009 (from September 10, 1998) the Veteran experienced multiple completely prostrating and prolonged headache attacks per month that were productive of severe economic inadaptability.  

For example, relevant and probative evidence included a September 1998 VA examination report that stated that the Veteran had "bitemporal headaches radiating to both eyes...about 2 to 3 times per week;" a March 2000 VA treatment note that stated that the Veteran reported continual problems with headaches and that appeared to note such occurred 3-4 times per week with nausea; a January 2004 VA examination report addressing hypertension that noted current symptoms to include headache and stated that "[t]he condition resulted in often but otherwise unspecified of time lost from work;" a June 2004 VA examination report addressing hypertension that noted current symptoms to include headaches and stated that "[t]he condition resulted in 2 or 3 times lost from work per month;" a January 2005 private medical record from Dr. M.J. that stated that the Veteran reported almost daily frequent headaches associated with nausea and light sensitivity that were throbbing in nature, a March 2005 private medical record from Dr. M.J. that noted the Veteran was "[s]till having 3-4 headaches a week.  Sometimes he has to lie down.  Sometimes he gets a little nausea and feels sick to his stomach" and an April 2005 neurology note from Dr. G.K. that noted that the Veteran was having two headaches per week that were "all over his head, throbbing, and pulsatile in nature.  They are associated with blurred vision...Duration is usually twenty four hours and occasionally forty eight hours.  Aura: he sees spots and gets dizzy before the onset of the headache."

In addition, a May 2005 VA examination report that noted that the Veteran reported reoccurring headache attacks that averaged once every week and lasted for one day, that such attacks had symptoms of nausea, vomiting, weak vision and pounding headaches, that "[w]hen the attacks occur, [the Veteran] has to stay in bed and is unable to do anything" and that "the functional impairment includes the inability to function when in pain" and "[t]he condition resulted in 4 times lost from work per month."  

Also of probative value is a March 2006 Physician's Questionnaire that noted that the Veteran had been treated for headaches for 10 years and that the Veteran's past and current treatment records had been reviewed.  The physician noted that the Veteran currently suffered from headaches, that the Veteran suffered prostrating headaches occurring on average once a month over the last several months and that the Veteran suffered frequent completely prostrating and prolonged headaches productive of severe employment inadaptability along with the notation of "approximately 1-2 [times per] month."

Further, a May 2007 VA treatment note stated that the Veteran had "two to three headaches per month...The headaches are unchanged in character," a July 2007 VA treatment note stated that the Veteran "reports no change in migraine frequency or intensity...[complains of] nausea with migraine [headache] symptoms, has occurred for several y[ea]rs" and a July 2007 VA neurology note that stated that the Veteran had two headaches per month, that the duration was often all day with a morning onset and that associated symptoms included photophobia and blurred vision.

Also of record is a copy of a U.S. Department of Labor form labeled Certification of Health Care Provider (Family and Medical Leave Act (FMLA)) that was completed in January 2008 by Dr. S.P.  Migraine headaches were listed on this form and it was noted that it would be necessary for the employee to take work only intermittently or to work on a less than full schedule when there were flare ups of the Veteran's conditions and that the duration would be 1-3 days with exacerbation.  It was also noted that the Veteran would "need 1-3 days off with severe headaches, nausea or elevated [blood pressure]" and a note (added in July 2008) stated that "[t]his may occur 1-3 times per month."  It was also noted that the Veteran would be "unable to work with severe exacerbations."  The Veteran also submitted a copy of employment records regarding his leave during 2008 that noted multiple instances of unscheduled sick leave taken throughout the year and a July 2008 letter from his employer (the United States Postal Service) noting that his FMLA case was approved and that his certification stated that his frequency and duration is 1 to 3 episodes per month lasting 1 to 3 days.  

Additionally, the evidence of record generally reflected that the Veteran's headaches, both in frequency and severity, were improved through his use of medication.  In this regard, a September 1998 VA examination report stated that the Veteran "used to have daily bitemporal headaches radiating to both eyes, but now with this blood pressure medication it has decreased to about 2 to 3 times per week," the March 2006 Physician's Questionnaire noted that the Veteran was "on prophylactics to decrease the frequency of migraine headaches which seems to be effective," a November 2006 VA treatment note stated that the Veteran "has a history of migraines, and they are generally well controlled with the Depakote.  He has fewer migraines and they are not as severe when he takes his medication regularly," a May 2007 VA treatment note stated that the Veteran "has gone from having one to two headaches per week to having two to three headaches per month with a combination of Relpax and the verapamil.  The headaches are unchanged in character," a July 2007 VA neurology note stated that Depakote had decreased the number of headaches and that the Veteran "admits to 'some' relief from Zolmitriptan," a January 2008 VA treatment note stated that the Veteran "continues to have migraines, but they are less frequent and less intense on the verapamil" and an August 2008 VA treatment note stated that "[s]ince being on the verapamil, his headaches have lessened in intensity and frequency, but he still has about one per week.  He would be interested in increasing the medication if that may help lessen the amount of headaches."

The Board notes that the effects of medication are not explicitly contemplated by Diagnostic Code 8100 and that the United States Court of Appeals for Veterans Claims (Court) has held that "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria."  See Jones v. Shinseki, 26 Vet. App. 56 (2012).  As such, while the evidence outlined above described the frequency and severity of the Veteran's migraine headaches, it appears that the Veteran's migraine headaches would be of increased frequency and severity but for his medication.  Pursuant to Jones, the Board will not consider the ameliorative effects of the Veteran's medications.

In sum, without considering the ameliorative effects of medication and resolving reasonable doubt in the Veteran's favor, the Board finds that throughout the appeal period prior to April 15, 2009 (from September 10, 1998) the Veteran experienced multiple completely prostrating and prolonged headache attacks per month that were productive of severe economic inadaptability.  As such, the Board concludes that prior to April 15, 2009, and from September 10, 1998, the criteria for a 50 percent disability rating, but no higher, for migraine headaches have been met and to this extent the Veteran's claim is granted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.124a, Diagnostic Code 8100 (2017).

The Board notes that this is a grant of the highest possible schedular rating (50 percent) under the appropriate Diagnostic Code (8100) and that such is being granted throughout the appeal period (to the September 10, 1998 date that entitlement to service connection was granted).  There is no basis for a higher disability rating.  The Veteran (or his representative) has not contended that a higher disability rating or earlier effective date is warranted than the disability rating and effective date granted herein.  

Finally, as applicable to this issue, neither the Veteran nor his representative has raised issues with respect to VA's duty to notify or assist or presented other procedural arguments.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

 
ORDER

Prior to April 15, 2009, and from September 10, 1998, a 50 percent disability rating, but no higher, for migraine headaches is granted.


REMAND

In the March 2016 Board decision/remand, the Board listed two issues on appeal of "[e]ntitlement to an initial compensable evaluation for hemorrhoids from March 16, 2000, to June 18, 2009" and "[e]ntitlement to an initial evaluation in excess of 10 percent for hemorrhoids from June 18, 2009."  The order section of the Board decision stated that "[a]n initial 10 percent evaluation for hemorrhoids is granted from March 16, 2000, to June 18, 2009."  The order did not deny a rating in excess of 10 percent for hemorrhoids from March 16, 2000 to June 18, 2009.  The Board stated in the Introduction that "[t]he claims for a higher initial evaluation for hemorrhoids from March 16, 2000...is addressed in the REMAND portion of the decision below and is REMANDED to the...AOJ" and referenced in the body of the remand "the claim for an initial evaluation in excess of 10 percent for hemorrhoids from March 16, 2000."  As such, the Board remanded the issue of entitlement to an initial disability rating in excess of 10 percent for hemorrhoids, which covered the period from March 16, 2000.  One of the remand directives directed to "readjudicate the claims" and "[i]f any benefit sought on appeal remains denied, furnish the Veteran a SSOC [Supplemental Statement of the Case]."  

Subsequently, the AOJ issued a December 2016 SSOC that addressed (and denied) the issue of "[e]ntitlement to an initial evaluation in excess of 10 percent for hemorrhoids from June 18, 2009."  As outlined above, the Board remanded the issue of entitlement to an initial disability rating in excess of 10 percent for hemorrhoids, which covered the period from March 16, 2000, and not just the period from June 18, 2009.  As such, the AOJ did not substantially comply with the March 2016 Board remand in that the remanded claim was not properly readjudicated and the Veteran was not provided with a complete SSOC because an incomplete appeal period was addressed.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, remand is required for the AOJ to readjudicate the issue of entitlement to an initial disability rating in excess of 10 percent for hemorrhoids and if necessary to provide a proper SSOC that addresses the entire appeal period, dating to March 16, 2000.

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of entitlement to an initial disability rating in excess of 10 percent for hemorrhoids from March 16, 2000, and if the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.  

The AOJ is advised that the claim being remanded to be readjudicated covers the entire period dating to March 16, 2000.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


